OPINION
{¶ 1} Christopher Campbell appeals from the trial court's judgment denying his *Page 2 
motion to withdraw his plea of guilty to involuntary manslaughter and kidnaping which he entered on September 24, 1997. He also sought to have his consecutive sentence modified pursuant to State v. Foster, 109 Ohio St.3d, 2006-Ohio-856.
 {¶ 2} Campbell's appointed counsel on appeal has filed anAnders brief stating he could find no arguable merit to this appeal. Counsel noted that Foster only applied to cases on direct appeal at the time the decision was rendered and Campbell's case was not in direct appeal at the time of that decision. Campbell's appointed counsel also notes that Campbell did not explain to the trial court why he waited ten years to assert for the first time that his trial counsel was constitutionally ineffective. Certainly, trial counsel could not have anticipated the sentencing-jury issue first decided by the United States Supreme Court in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348
(2000).
 {¶ 3} Campbell was notified on April 17, 2008, that his appointed counsel could find no arguable merit to this appeal. He was given sixty (60) days to file his own brief, which he has not done. We have examined the record and find no basis for believing the trial court erred in denying the relief Campbell sought. The Judgment of the trial court is Affirmed.
  WOLFF, P.J., and DONOVAN, J., concur. *Page 1